Citation Nr: 9904681	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-21 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of spinal 
fusion, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
by the Pittsburgh, Pennsylvania RO.  A January 1997 rating 
decision increased the rating for the veteran's back 
disability from 10 percent to 20 percent, and the appeal was 
continued.  This case was before the Board in July 1997 when 
it was remanded for additional development.


REMAND

The veteran contends that his service-connected back 
disability is more disabling than currently evaluated.

In the July 1997 Remand, the Board directed the RO to obtain 
the names and addresses of all health care providers where 
the veteran had received treatment for his service-connected 
back disability, and to request copies of any previously 
unobtained clinical records.  Specifically, the RO was to 
request records that may have been prepared at the Oakland VA 
Hospital (VAH), as indicated by the veteran during a July 
1996 personal hearing.  

By letter dated in August 1997, the RO requested that the 
veteran provide the names and addresses of all health care 
providers where he had received treatment for his service-
connected back disability.  While the veteran's 
representative responded in an April 1998 statement that the 
veteran had not received any non-VA treatment for his 
service-connected back disability, the RO apparently did not 
attempt to obtain the Oakland VAH treatment records for 
association with the claims folder.  It is noted that the 
referred to hospital is the VAMC on University Drive in 
Pittsburgh.

In addition, the July 1997 Remand also directed that the 
veteran be afforded a VA orthopedic examination to determine 
the severity of his service-connected back disability in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
that case, the United States Court of Veterans Appeals 
(Court) specifically pointed out that such examinations must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  In this regard it is noted that 38 C.F.R. 
§ 4.40 requires that rating of disabilities of the 
musculoskeletal system reflect functional loss due to pain 
and reduced strength or endurance.  A part that becomes 
painful on use must be regarded as seriously disabled. 
38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court emphasized that 
a VA rating examination must adequately portray functional 
loss due to pain.  

The evidence of record indicates that while the veteran 
underwent a VA orthopedic examination in February 1998, the 
report of examination does not contain all the information 
specifically requested in the July 1997 Remand.  The February 
1998 VA examination report notes the veteran's complaints of 
constant low back pain with unpredictable, intermittent 
severe low back pain which occurs with motion.  The examiner 
noted range of motion as 70 degrees of forward flexion, 20 
degrees of extension, 15 degrees of left lateral bending, 10 
degrees of right lateral bending and 30 degrees of rotation.  
The examiner noted that the veteran's pain begins immediately 
when he starts to flex.  However, the examiner made no 
determinations concerning pain, weakness and fatigability in 
terms of the degree of additional range of motion loss.  In 
accordance with the guidance provided in DeLuca, these 
additional findings, or the absence of these symptoms, is an 
essential part of rating the disability at issue.  In view of 
the foregoing, the veteran should be afforded a VA 
examination to clarify the nature and severity of his back 
disorder, which takes into consideration the case of DeLuca 
concerning functional loss due to pain on use.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO' s failure to follow the 
directives in the July 1997 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  

In view of the forgoing, the case is REMANDED to the RO for 
the following action: 

1.  The RO should obtain complete 
treatment records from the sources as 
indicated by the veteran during his July 
1996 personal hearing.  Specifically, 
records that may have been prepared at 
the Oakland VA Hospital (University 
Drive, Pittsburgh) as indicated in the 
record should be sought.  If these 
records are not available it should be so 
certified for the record. 

2.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and severity of his 
service-connected back disability.  The 
examiner should fully describe any 
weakened movement, excess fatigability 
and incoordination present due to the 
service-connected back disability.  The 
examiner should be asked to determine 
whether the veteran's back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected back disability; and, 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-
ups.  This determination should if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain during flare-ups.  All 
indicated tests and x-ray examinations 
should be conducted.  The claims folder 
and a copy of this Remand must be made 
available to the examiner for review.

3.  Thereafter, the RO should review the 
veteran's claim.  If the decision remains 
adverse to the appellant, he and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 4 -


